Citation Nr: 1302620	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits on the basis of service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and P.R.

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to January 1946.  He died in November 2006.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the Marine Corps from January 1942 to January 1946.  The Veteran participated in combat in the South Pacific during World War II.  He was wounded in action in the battle for Peleliu in September 1944.  The gunshot wounds (GSW) included a fractured mandible and a bullet wound of the right shoulder.  The Veteran's service treatment records (STRs) show he was treated for malaria in service.  The Veteran's records also show that he sustained scars and stiffening of the fingers of the right hand as a result of an exploding grenade in January 1944.

The Veteran was granted service connection for his fractured mandible, residual of GSW of the right shoulder, malaria and GSW of the hands in November 1946.  

The evidence of record reflects that the Veteran continued to experience problems with his fractured mandible, as well as his right shoulder and right hand, throughout the remainder of his life.  He had multiple treatments and surgeries for his mandible disability.

The Veteran submitted a claim for increased ratings for his service-connected disabilities in October 2001.  He was afforded several QTC examinations in conjunction with the claim.  One examination report, dated in March 2002, reported that the Veteran was taking Vioxx daily for pain associated with his fractured mandible.  

The Veteran's claim was adjudicated in August 2002.  His service-connected disabilities and ratings at that time were:  mild neuropathy of the right shoulder, rated as 20 percent disabling; residuals of GSW of the face with old fracture of the left mandible and loss of motion of articulation, 20 percent disabling; muscle damage of the right shoulder, 20 percent disabling; facial scarring, 10 percent disabling; facial neuropathy of the left jaw, mandible and lower lip area associated with residuals of GSWs of the face with old fracture left mandible and loss of motion of articulation, 10 percent disabling and noncompensable disability ratings for malaria and GSWs, scars of hands and upper right chest. 

The appellant submitted her claim for DIC benefits in January 2007.  The appellant said the Veteran died from a heart attack that was caused by medication he took for pain from his service-connected disabilities.  She stated he was taking Vioxx for 5-6 years.  She noted that it had been established that Vioxx caused heart problems and was taken off the market.

The appellant also submitted the Certificate of Death for the Veteran.  His date of death in November 2006 was established.  The primary cause of death was listed as congestive heart failure that was due to or a consequence of mitral valve regurgitation.  The Certificate of Death also noted that the Veteran had undergone surgery in October 2006 for complete heart block.  However, the facility where the surgery took place was not identified.

The appellant also submitted a copy of information from a Food and Drug Administration (FDA) web site that related to warnings for COX-2 and selective and non-selective non-steroidal anti-inflammatory drugs (NSAIDS).  Of note was that a drug, Bextra, was voluntarily withdrawn from the market by its maker.  The information noted a possible adverse relationship between the drug and cardiovascular events.  

The appellant's claim was denied in April 2007.  No medical opinion was sought in the case.  The appellant continued to maintain that the Veteran's taking of Vioxx caused the Veteran's heart problems.

The appellant submitted additional medical evidence at her hearing.  There were several reports from 2004 where the Veteran was evaluated for hypotension.  The reports noted that he was being treated for hypertension but had experienced fluctuations in his blood pressure.  No history of heart disease, mitral valve regurgitation, or congestive heart failure was noted.  

The appellant submitted a list of medications for the Veteran dispensed from a pharmacy during the period from September 2002 to November 2006.  The list shows the Veteran receiving Vioxx, on essentially a monthly basis, from June 2003 to September 2004.  He received one prescription for Bextra in November 2004.  

The Board notes that an internet search provided information regarding when Vioxx was voluntarily taken off the market by its maker in September 2004.  http://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/ucm106274.htm.  This information reflects that the medication was withdrawn from the market because a study showed an increased risk of cardiovascular events, to include heart attack and stroke.  

Also included in the evidence from the appellant was an echocardiogram report dated in September 2005.  The report said the Veteran had moderate to severe mitral regurgitation.  Aside from several entries from the hospital on the date of the Veteran's death in November 2006, the September 2005 report is the latest medical treatment evidence of record.  The November 2006 records show the Veteran arriving in the emergency department and passing away within minutes of his arrival.

Additional development is required in this case.  It would be helpful for the appellant to submit treatment records from the Veteran's prescribing physician for all periods when Vioxx was prescribed.  The pharmacy records show such prescriptions beginning in June 2003 but the Veteran was noted to be taking Vioxx at the time of the QTC examination in March 2002.

Further, the Certificate of Death lists the Veteran as having heart surgery in October 2006 for what was described as complete heart block.  The records regarding the assessment, treatment and surgery for the heart block condition would also be helpful as well as any records relating to the echocardiogram from September 2005.  The mentioned records are not meant to be all inclusive and the appellant should feel free to submit any additional medical evidence she believes to be relevant.

The Board notes that the appellant submitted additional treatise evidence and a copy of a newspaper article regarding a possible connection between posttraumatic stress disorder (PTSD) and heart disease and heart attacks.  Although the Veteran served in combat, he was not service-connected for PTSD or any other psychiatric disorder during his lifetime.  He also did have not have such a claim pending at the time of his death.  However, such evidence is for consideration in the overall evaluation of the claim.

The appellant has submitted evidence of the Veteran being prescribed Vioxx for a lengthy period of time.  The drug was removed from the market due to risks for cardiovascular events as was Bextra.  The medical record evidence in the claims folder does not show a long history of cardiovascular problems for the Veteran.  The September 2005 echocardiogram reflects a finding of moderate to severe mitral valve regurgitation, a condition listed as contributing to the Veteran's cause of death.  It is not clear from the evidence of record whether an association can be made between the Veteran's developed cardiac condition and his use of Vioxx and Bextra, or whether stress from his combat experiences in service are related to his later developed heart condition.  A medical opinion should be obtained in this case.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The appellant should be advised that records regarding treatment for any heart-related complaints and/or conditions would be most helpful in the development of her claim as well as the earliest records of the Veteran being prescribed Vioxx/Bextra.

2.  Thereafter, the RO is requested to obtain a VA medical opinion from a physician with appropriate experience to determine whether the Veteran's cause of death is related to his military service or whether his service-connected disabilities, or treatment thereof, was the principal cause of death or substantially/materially contributed to the cause of the Veteran's death.  The claims folder and a complete copy of this remand must be provided to the examiner.  

The examiner is advised that the Veteran saw extensive combat in the South Pacific during World War II.  He was wounded in the battle for Peleliu but had participated in earlier combat operations as well.  The appellant has alleged that the Veteran's heart condition was the result of his stress from his combat experiences, and/or the use of Vioxx and other COX-2 drugs.  

The examiner should review the death certificate, as well as any treatment records related to the claimed cause of death.  The examiner is also requested to review all other treatment records (including the service treatment records), as well as the above-cited medical treatise evidence.  The examiner should then render an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's congestive heart failure or mitral valve regurgitation was causally related to his active service or any service-connected disability.

If not, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's use of Vioxx of other COX-2 drugs for treatment of his service-connected disabilities, caused or significantly contributed to his cause of death.  

A complete rationale for any opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

3.  The RO must ensure that the medical opinion report complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  If any additional development is considered necessary, the RO should undertake that development.  

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


